DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the capacitor recited in claims 5 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 245a-n in Figure 2 (see, e.g. paragraph [0019], line 12, and 360 in Figure 3 (see, e.g., paragraph [0022], line 3).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 330 in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 8, 18 and 20 are objected to because of the following informalities:  Claim 8, line 2, “below outside” should be “below”.  Claim 18, line 1, “configured when” should be “configured to detect when”.  Claim 18, line 2, “range disabling” should be “range, and disable”.  Claim 20, line 2, “converter converts” should be “convert to convert”.  Claim 20, line 6, “reapplying” should be “reapply”.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-7, 9-17, and 19 allowed.
Claims 8, 18 and 20 objected to because of informalities, but would be allowable if rewritten with the informalities corrected.
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 and 9 are allowed, and claim 8 contains allowable subject matter, 
because none of the prior art of record discloses or suggests when the initial DC voltage is outside a voltage range, deactivating the second DC voltage to the peripheral device, and maintaining the first DC voltage to the metrology device, in combination with the claimed features.
	Claims 10-15 are allowed because none of the prior art of record discloses or suggests when the initial DC voltage is outside a voltage range, deactivating the second DC voltage to the low-priority device; and maintaining the first DC voltage to the high-priority device, in combination with the remaining claimed features.
	Claims 16-17 and 19 are allowed, and claims 18-20 contain allowable subject matter, because none of the prior art of record discloses or suggests a host processor configured to:  when the initial DC voltage is outside a voltage range, cause the DC to DC converter to deactivate the second DC voltage to the peripheral device and maintain the first DC voltage to the metrology device, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US patent of Ramirez et al. (9,110,108) corresponds to 2013/0293219.
This application is in condition for allowance except for the following formal matters: 
See the informalities set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836